Locher, J.,
dissenting. The writ of habeas corpus, in the instant cause, should be denied because it is not the appropriate remedy. Petitioner incorrectly forwarded this matter to this court by a writ of habeas corpus instead of a writ of mandamus directed to the trial court.
*177This court, in Stahl v. Shoemaker (1977), 50 Ohio St. 2d 351, determined that, when extraordinary writs are in question, parties must make their selection of the various writs very carefully and judiciously. In Stahl, supra, at page 354, this court succinctly, but aptly, stated that “[hjabeas corpus is not a substitute for appeal or for a mandamus proceeding.” R. C. 2731.01 defines mandamus as follows:
“Mandamus is a writ, issued in the name of the state to an inferior tribunal, a corporation, board, or person, commanding the performance of an act which the law specially enjoins as a duty resulting from an office, trust, or station.”
Petitioner, by his own admission, conceded that the trial court refused in toto to follow the mandates of Crim. R. 46(E) and, rather, deferred a determination on that issue to the Court of Appeals. In his own memorandum opposing the respondent’s motion to dismiss, petitioner stated that “** *the Court may construe Petitioner’s request for relief as a Petition for Writ of Mandamus.”
Upon the rationale propounded by Stahl, supra, the petition for a writ of habeas corpus should be denied due to the inappropriateness of the remedy sought.
Holmes, J., concurs in the foregoing dissenting opinion.